UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4338


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BOBBY LEE RAWLINGS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:06-cr-00160-BO-1)


Submitted:    November 30, 2009             Decided:   January 4, 2010


Before NIEMEYER, MICHAEL, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Deborrah L. Newton, NEWTON LAW, Raleigh, North Carolina, for
Appellant.   George E. B. Holding, United States Attorney, Anne
M. Hayes, Assistant United States Attorney, John Stuart Bruce,
First Assistant United States Attorney, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Following a trial, a jury convicted Bobby Lee Rawlings

of possession with intent to distribute cocaine on December 17,

2005, in violation of 21 U.S.C. § 841(a)(1) (2006) (Count Two),

using and carrying firearms during and in relation to the drug

trafficking offense in Count Two, and possessing the firearms in

furtherance of that offense, in violation of 18 U.S.C. § 924(c)

(2006)    (Count        Three),      possession      with    intent       to    distribute

cocaine on March 15, 2006, in violation of 21 U.S.C. § 841(a)(1)

(Count   Four),        and   using    and   carrying        firearms      during     and   in

relation   to     the     drug    trafficking     offense       in    Count       Four,    and

possessing       the    firearms      in    furtherance       of     that      offense,    in

violation of 18 U.S.C. § 924(c) (Count Five). 1                             The district

court    sentenced       Rawlings      to    an   aggregate        548-month       term    of

imprisonment.          Rawlings timely appealed.

             On   appeal,        Rawlings    first    argues       that     the    district

court    erred    by     denying      his   motion    to     suppress       the    evidence

seized from his vehicle during a traffic stop on December 17,


     1
        These counts all derived from a second superseding
indictment.   Rawlings pled guilty to Count One of the second
superseding indictment, possession of a firearm by a convicted
felon on December 17, 2005, and Count One of the superseding
indictment, possession of a firearm by a convicted felon on
March 15, 2006, both in violation of 18 U.S.C. §§ 922(g)(1), 924
(2006).   He was sentenced at a single hearing for all of his
convictions.



                                             2
2005.    We       review   the   district      court’s       factual      findings

underlying    a   motion   to    suppress     for    clear    error,      and   the

district court’s legal determinations de novo.                United States v.

Blake, 571 F.3d 331, 338 (4th Cir. 2009).                    When a motion to

suppress has been denied, we review the evidence in the light

most favorable to the Government.             United States v. Neely, 564

F.3d 346, 349 (4th Cir. 2009).

          Citing     Arizona     v.   Gant,    129    S.     Ct.   1710    (2009),

Rawlings argues that the search of his vehicle could not be

justified as a search incident to a lawful arrest.                 In Gant, the

Supreme Court held that “[p]olice may search a vehicle incident

to a recent occupant’s arrest only if the arrestee is within

reaching distance of the passenger compartment at the time of

the search or it is reasonable to believe the vehicle contains

evidence of the offense of arrest.”             Id. at 1723.           The court

further explained that “[w]hen these justifications are absent,

a search of an arrestee’s vehicle will be unreasonable unless

police obtain a warrant or show that another exception to the

warrant requirement applies.”         Id. at 1723-24.

             In United States v. Carter, 300 F.3d 415 (4th Cir.

2002), this court ruled that a police officer who stopped a

vehicle for a traffic violation had probable cause to search the

passenger compartment without a warrant when he smelled burning

marijuana as he approached the vehicle.               Id. at 422; see also

                                       3
United States v. Haley, 669 F.2d 201, 203 (4th Cir. 1982).                             It

is     undisputed     that      Officer    Goins     smelled      burnt    marijuana

emanating from the open passenger side window when he approached

Rawlings’ vehicle, which gave him probable cause to search the

car.      Moreover,       the   search    of    Rawlings’   car    qualified      as    a

constitutionally permissible search incident to a lawful arrest

because the officer’s discovery of cocaine on Rawlings’ person

was the basis for his arrest and gave the officer reason to

believe    that     the    vehicle   contained       further      evidence   of    the

offense for which Rawlings was arrested.                    See Gant, 129 S. Ct.

at 1723.     We therefore conclude that the district court properly

denied the motion to suppress.

            Rawlings also contends that the district court erred

by denying his motions for judgment of acquittal on the ground

that the evidence was insufficient to support his convictions.

This court reviews de novo the denial of a Fed. R. Crim. P. 29

motion for judgment of acquittal.                United States v. Kingrea, 573

F.3d 186, 194 (4th Cir. 2009).                 When a Rule 29 motion was based

on a claim of insufficient evidence, the jury’s verdict must be

sustained “if there is substantial evidence, taking the view

most    favorable     to     the   Government,      to   support    it.”       United

States v. Abu Ali, 528 F.3d 210, 244 (4th Cir. 2008) (internal

quotation marks and citations omitted), cert. denied, 129 S. Ct.

1312 (2009).        This court “ha[s] defined ‘substantial evidence’

                                           4
as evidence that a reasonable finder of fact could accept as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.”                    United States v. Alerre, 430

F.3d   681,    693    (4th    Cir.        2005)   (internal   quotation      marks   and

citations omitted).

              To    prove     that    Rawlings       possessed     cocaine   with      the

intent to distribute, as charged in Counts Two and Four of the

second superseding indictment, the Government was required to

establish      beyond    a    reasonable          doubt:    “(1)    possession      of   a

narcotic controlled substance; (2) knowledge of the possession;

and (3) the intent to distribute.”                     United States v. Collins,

412 F.3d 515, 519 (4th Cir. 2005).                         To convict Rawlings of

violating 18 U.S.C. § 924(c), as charged in Counts Three and

Five    of    the    second    superseding         indictment,     “the   [G]overnment

[had to] prove that [Rawlings] used or carried a firearm during

and    in    relation    to    a   drug     trafficking     crime    or   possessed      a

firearm in furtherance of a drug trafficking crime.”                             United

States v. Stephens, 482 F.3d 669, 673 (4th Cir. 2007); United

States v. Lomax, 293 F.3d 701, 705 (4th Cir. 2002).                           Rawlings

does not dispute knowingly possessing the cocaine, but asserts

that the evidence does not support a finding that he intended to

distribute it, which defeats all four counts of conviction.

              Intent to distribute narcotics may be inferred from a

defendant’s         possession       of    drug-packaging     paraphernalia       or     a

                                              5
quantity of drugs larger than needed for personal use.                      United

States v. Fisher, 912 F.2d 728, 730 (4th Cir. 1990).                    Possession

of large amounts of cash and firearms constitutes “additional

circumstantial      evidence   of    .    .   .   involvement      in    narcotics

distribution.”      Id. at 731.          Possession of a scale with drug

residue on it also constitutes circumstantial evidence of an

intent to distribute narcotics.               United States v. Harris, 31

F.3d   153,   157   (4th   Cir.     1994).        Notwithstanding        Rawlings’

testimony that he possessed the cocaine for personal use only,

when viewed in the light most favorable to the Government, we

find that the evidence presented at trial clearly supports a

finding     that    Rawlings   possessed          cocaine   with        intent   to

distribute.

            Turning to Counts Three and Five, factors that might

lead a reasonable trier of fact to conclude that the requisite

nexus existed between the firearm and the drug offense include:

       the type of drug activity that is being conducted,
       accessibility of the firearm, the type of weapon,
       whether the weapon is stolen, the status of the
       possession (legitimate or illegal), whether the gun is
       loaded, proximity to drugs or drug profits, and the
       time and circumstances under which the gun is found.

Lomax, 293 F.3d at 736 (internal quotation marks and citation

omitted).     As discussed above, the evidence supported a finding

that Rawlings possessed cocaine with intent to distribute both

on December 17, 2005, and March 15, 2006. A loaded gun was found


                                         6
within his reach in his car at the time of his December 17

arrest when he had in his possession distributable quantities of

cocaine.        Furthermore,         he   had    distributable       quantities     of

cocaine on his person at the time of his March 15 arrest and

actively employed a gun when police were executing the search

warrant    at   his    home.         We   conclude    that    this    evidence      was

sufficient      for   a   rational        fact   finder      to    have   found    the

essential elements of § 924(c) beyond a reasonable doubt for

both Counts Three and Five.

            Accordingly,        we    affirm     Rawlings’    convictions. 2         We

dispense     with     oral     argument     because    the        facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                            AFFIRMED




     2
       We have also considered the issues that Rawlings’ counsel
noted his client wished to raise but that counsel found to be
without merit.    We conclude that Rawlings is not entitled to
relief on these claims.



                                           7